Title: To Alexander Hamilton from George Washington, 25 September 1789
From: Washington, George
To: Hamilton, Alexander


[New York] 25th. Sepr. 1789.
Dear Sir,
From a great variety of characters who have made a tender of their services for suitable Offices, I have selected the following. If Mr. Jay & you will take the further trouble of running them over to see if among them there can be found one, who, under all circumstances is more eligable for the Post Office than Col O I shall be obliged to you both for your opinion thereon by Eleven ‘Oclock. Another Paper which is enclosed, will shew how the appointments stand to this time. And, that you may have the matter fully before you, I shall add that, it is my present intention to nominate Mr. Jefferson for Secretary of State, and Mr. Edmd Randolph as Attorney Genl; though their acceptance is problamatical—especially the latter.
Yrs. Sincerely
Go: Washington
